Citation Nr: 0505228	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
neurodermatitis disseminata for the period prior to August 
30, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
neurodermatitis disseminata for the period beginning on 
August 30, 2002.

3.  Entitlement to an increased evaluation for lymphedema of 
the right lower extremity, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a fascial defect and anterior medial scar of the 
right lower extremity, with degenerative joint disease.

5.  Entitlement to an initial evaluation in excess of 10 
percent for primary open-angle glaucoma.

6.  Entitlement to an effective date prior to December 28, 
1987 for the grant of service connection for a fascial defect 
and anterior medial scar of the right lower extremity, with 
degenerative joint disease.

7.  Entitlement to an effective date prior to October 3, 1989 
for the grant of service connection for primary open-angle 
glaucoma.

8.  Entitlement to a combined evaluation in excess of 80 
percent.  

9.  Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in April 1993 and December 2003.

In a January 1999 decision, the Board denied the veteran's 
claim for an evaluation in excess of 50 percent for service-
connected neurodermatitis disseminata and remanded the claims 
of entitlement to an increased evaluation for lymphedema of 
the right lower extremity and TDIU back to the RO.  However, 
the denial of entitlement to an evaluation in excess of 50 
percent for service-connected neurodermatitis disseminata was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in November 2000 and was the subject of a 
Board remand in November 2000.  The evaluation for this 
disorder was increased to 60 percent, effective only from 
August 30, 2002, in a December 2003 rating decision, and the 
remaining claims also arose from this rating decision.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Prior to August 30, 2002, the veteran's neurodermatitis 
disseminata did not result in exceptional interference with 
employability or require repeated hospitalizations.

3.  For the period beginning on August 30, 2002, the 
veteran's neurodermatitis disseminata has resulted in color 
changes but no tissue loss of exposed areas and has been 
found to not be repugnant.

4.  The veteran's lymphedema of the right lower extremity has 
been shown to be predominantly mild in degree, with no 
ulceration.

5.  The veteran's fascial defect and anterior medial scar of 
the right lower extremity, with degenerative joint disease, 
is productive of pain and minimal limitation of motion of the 
ankle and muscle injury that is no more than moderate in 
degree.

6.  The veteran's glaucoma is productive of minimal 
impairment of visual field testing and visual acuity of 
predominantly 20/40 in one eye and 20/70 in the other eye or 
better.

7.  The veteran's claim of entitlement to service connection 
for a fascial defect and anterior medial scar of the right 
lower extremity, with degenerative joint disease, was 
received on December 28, 1987.

8.  The veteran's glaucoma diagnosis was confirmed on October 
3, 1989, and his application to reopen his previously denied 
claim for service connection for this disorder was received 
on December 29, 1992.

9.  The veteran's service-connected disorders consist of 
neurodermatitis disseminata (60 percent disabling); 
lymphedema of the right lower extremity (30 percent 
disabling); primary open-angle glaucoma (10 percent 
disabling); a fascial defect and anterior medial scar of the 
right lower extremity, with degenerative joint disease (10 
percent disabling); and hepatitis (10 percent disabling).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for neurodermatitis disseminata for the period 
prior to August 30, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

2.  The criteria for entitlement to an evaluation in excess 
of 60 percent for neurodermatitis disseminata for the 
beginning on August 30, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2004); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for lymph edema of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7121 (2004); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a fascial defect and anterior medial 
scar of the right lower extremity, with degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 
4.71a (Diagnostic Code 5010), 4.73 (Diagnostic Code 5311) 
(2004); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (1996).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for glaucoma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Code 6079 (2004).

6.  The criteria for entitlement to an effective date prior 
to December 28, 1987 for the grant of service connection for 
a fascial defect and anterior medial scar of the right lower 
extremity, with degenerative joint disease, have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2004).

7.  The criteria for entitlement to an effective date prior 
to October 3, 1989 for the grant of service connection for 
primary open-angle glaucoma have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2004).

8.  The criteria for entitlement to a combined evaluation in 
excess of 80 percent have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran multiple VA 
examinations addressing his service-connected disorders and 
has obtained records of all relevant treatment that he has 
described.  While the veteran reported current VA treatment 
during his November 2004 Board hearing, he indicated that 
this treatment concerned hypertension and diabetes mellitus 
problems that are not addressed in the current appeal.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in March 2002 and January 2004.  
By these issuances, the RO has also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has also been advised that he could help his 
claims by providing any evidence in his possession.  See 
38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the corresponding appealed rating decisions.  
However, as described above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).



II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Neurodermatitis disseminata

In a February 1971 rating decision, the RO granted service 
connection for chronic neurodermatitis disseminata on the 
basis of treatment for this disorder during service.  A 30 
percent evaluation was assigned, effective from December 
1970.  In a December 1974 rating decision, the RO assigned a 
temporary 100 percent evaluation (under 38 C.F.R. § 4.29) as 
of September 1973 and a 50 percent evaluation as of January 
1974 in view of the findings from a November 1974 VA 
examination.

The veteran underwent a VA skin examination in March 1993, 
during which he reported current use of ASA paste and 
hydrocortisone.  He stated that this skin condition affected 
employment in that he could not tolerate various chemicals 
and sprays.  The examination revealed diffuse 
hyperpigmentation on the front and side of the face about the 
neck and on the arms and legs.  There were more than twenty 
nodules on the arms and legs averaging approximately one to 
1.5 centimeters in diameter.  Most were hypopigmented to 
frankly depigmented, with a pink coloration.  None of the 
prurigo nodularis lesions could be considered keloidal, 
although several were certainly raised above the skin 
surface.  Color photographs of the scarring were included 
with the examination report.  The diagnosis was chronic 
atopic dermatitis.  The examiner further noted that the 
veteran had an appropriate atopic history and continued 
dermatitis in an atopic distribution, complicated by pruritic 
nodularis.

Physical examinations conducted by Gamal Harris, M.D., in 
April 1994 and June 1996 revealed multiple hypopigmented 
lesions, which were rounded in shape and ranged from one to 
two centimeters in diameter.  These were noted to be mainly 
found on the extremities.

During his August 1996 VA skin examination, the veteran 
reported severe itching, burning, and pain that interfered 
with and distracted from his job functioning.  The 
examination revealed increased pigmentation, but no active 
lesions, in the head, neck, and chest areas.  There were 
excoriations and lichen simplex of the abdomen and thighs.  
Also, there were pigmentary changes, lichen simplex 
chronicus, and excoriations of the extremities.  The examiner 
described the veteran's disorder as chronic and severe atopic 
dermatitis that was generalized and worse on the extremities.  
The configuration and characteristics of the lesions were 
lichenified and increased in pigmentation, with nervous 
manifestations including itching, burning, and stinging.  The 
diagnoses were chronic active and generalized atopic 
dermatitis and lichen simplex chronicus, secondary to atopic 
dermatitis.

Physical examinations conducted by Dr. Harris in June 1997, 
May 1998, November 1999, and June 2000 revealed multiple 
hypopigmented papules, ranging from one to two centimeters in 
diameter and mainly located on the extremities.

During his August 2002 VA skin examination, the veteran 
reported chronic pruritis and intermittent pain, with marked 
flare-ups.  The examination revealed extensive involvement 
with changes in the skin, including hyperpigmentation on the 
forehead and cheeks of the face.  There were also fine scars 
on the cheeks bilaterally, with more on the left than the 
right.  On the neck, there was some poikiloderma and 
lichenification.  On the upper back, there was a 
hyperpigmented and lichenified plaque.  On the chest and the 
abdomen, there were hyperpigmented lichenified thin plaques.  
On the right arm, there were seven hypopigmented papules and 
some hypopigmented macules.  On the left arm, there were ten 
hypopigmented papules and some hypopigmented macules.  Both 
hands showed hypo- and hyperpigmentation and chronic 
lichenification.  On the right thigh, there were nineteen 
hypopigmented papules, and there were nine hypopigmented 
papules on the right thigh.  Finally, there were three 
hypopigmented patches on the right lower leg.  The diagnosis 
was severe chronic recurrent atopic dermatitis and concurrent 
neurodermatitis, with hypopigmented nodules and scars, 
predominantly on the arms and legs.

The veteran underwent a further VA skin examination in 
December 2002.  The examiner noted that the veteran's 
"extensive" disease covered approximately 70 percent of the 
body, including the head, face and neck.  These areas had 
primarily color changes, with no evidence of scarring.  The 
backs of the hands were affected both by hypopigmentation and 
hyperpigmentation, as well as excoriation and nodules.  The 
areas of prurigo nodularis were primarily on the extensor 
surfaces of the arms and legs.  They measured approximately 
one to two centimeters by one centimeter and were 
hypopigmented.  As indicated in color photographs submitted 
previously, the veteran had approximately ten hypopigmented 
lesions on the extensor surfaces of each arm, two lesions on 
the anterior shoulder, and ten to twelve lesions on each leg.  
Lesions were most prominent on the right lower leg, where 
there was edema.  The veteran had male pattern alopecia but 
no acne, cysts, scarring alopecia, alopecia aerate, or 
hyperhidrosis.  In rendering a diagnosis, the examiner noted 
a history of topical and oral corticosteroid treatment.  The 
examiner indicated that, at the time of the examination, the 
veteran was working; however, he had to work in a relatively 
chemical-free environment and was frequently distracted by 
itching.  

As to the veteran's involvement of the head, face, and neck, 
the examiner noted cosmetic disfigurement due to color 
changes, without tissue loss or cicatrization.  While noting 
the veteran's perception that his skin changes make him 
disfigured, the examiner found that the veteran's chronic 
changes "do not render him socially unacceptable" with the 
wearing of long-sleeve shirts and long pants.  In conclusion, 
the examiner found that the veteran's head, neck, and face 
changes were not "repugnant."

Based on these examination findings, the RO increased the 
veteran's evaluation to 60 percent in a December 2003 rating 
decision.  This evaluation was effectuated only as of August 
30, 2002, the effective date of new rating criteria allowing 
for a 60 percent evaluation for eczematous diseases.

During his November 2004 Board hearing, the veteran described 
continued swelling and flaking of his skin disorder.  He also 
noted that, to prevent embarrassment, it was necessary for 
him to wear long-sleeved shirts.

The Board has first considered whether an evaluation in 
excess of 50 percent for eczema is warranted for the period 
dated prior to August 30, 2002.  The Board notes that the 
revised version of 38 C.F.R. § 4.118 was not effective during 
this period.  Under the old criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002), a maximum 50 percent evaluation 
was warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

As the veteran was already receiving the maximum evaluation 
prior to August 30, 2002, the question becomes whether an 
extra-schedular evaluation was warranted during that time.  
Consideration for extra-schedular evaluations is warranted 
under 38 C.F.R. § 3.321(b)(1) in cases of marked interference 
with employment status or frequent periods of 
hospitalizations.

In this case, however, the veteran did not undergo repeated 
hospitalizations for his disorder, and marked interference 
with employment was not shown.  Rather, during his 
examinations, the veteran indicated that he could not work 
around certain chemicals, but he did not specify any degree 
of employment interference beyond that contemplated by the 50 
percent evaluation.  As such, referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted 
prior to August 30, 2002, and there is no basis for a higher 
evaluation during that period.

As to the period beginning on August 30, 2002, the assigned 
60 percent evaluation, the maximum under the revised version 
of Diagnostic Code 7806, is warranted in cases where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected, or constant or near-constant 
systemic therapy such as corticosteroids or other immuno-
suppressive drugs is required during the past 12-month 
period.  This is also the maximum available evaluation.

As such, the Board has considered Diagnostic Code 7800, 
concerning disfigurement of the head, face, or neck.  The 
schedular revisions now allow for an 80 percent evaluation in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  

The "characteristics of disfigurement" include a scar of 5 
or more inches (13 or more cm.) in length, a scar of at least 
one-quarter inch (0.6 cm.) wide at its widest part, surface 
contour of the scar elevated or depressed on palpation, a 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

In this case, the Board observes that the veteran's August 
2002 VA examination revealed fine scars of the cheeks, with 
hyperpigmentation.  However, more specific information as to 
the extent of these findings was not provided.  The December 
2002 VA examination revealed no scarring, but only color 
changes, of the face.  There was no evidence of tissue loss 
or cicatrisation.  Moreover, these changes were specifically 
not found to be "repugnant."  As such, the evidence 
provides no basis for an evaluation in excess of 50 percent 
under the new version of Diagnostic Code 7800.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to an evaluation in excess of 
50 percent for neurodermatitis disseminata for the period 
prior to August 30, 2002 and an evaluation in excess of 60 
percent for neurodermatitis disseminata for the period 
beginning on August 30, 2002.  These claims must therefore be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Lymph edema of the right lower extremity

In a February 1975 rating decision, the RO granted service 
connection for lymphedema of the right ankle region as 
secondary to an in-service fasciotomy.  A 10 percent 
evaluation was assigned, effective from August 1974.  In a 
January 1977 rating decision, the RO changed the effective 
date of this grant to September 1973 following a favorable 
December 1976 Board decision.  Following an August 1988 VA 
examination showing increased scarring and decreasing 
functioning of the right ankle area, the RO increased this 
evaluation to 30 percent, effective from December 1987, in a 
September 1988 rating decision.  This evaluation has since 
remained in effect.

A private treatment record from October 1994 indicates that 
the veteran complained of right lower extremity swelling, and 
an examination revealed edema and pain.
Physical examinations conducted by Dr. Harris in April 1994 
and June 1996 revealed no lymphadenopathy.  A VA treatment 
record, dated in August 1996, revealed only trace edema, and 
the examiner noted that there was no significant lymphedema.

The veteran underwent a VA hematologic and lymphatic 
disorders examination in September 1996, during which he 
reported a bulge from a prior fasciotomy site in his right 
calf in a lateral position that bulged out more the longer he 
stood.  This was described as not very uncomfortable, but 
very noticeable.  The examiner noted that he "did not elicit 
any symptoms which would be consistent with any type of lower 
extremity edema."  The remainder of the examination 
concerned the veteran's service-connected fascial defect, 
with no further commentary as to lymphedema.

Physical examinations conducted by Dr. Harris in June 1997, 
May 1998, November 1999, and June 2000 revealed no 
lymphadenopathy.  

During his August 2002 VA orthopedic examination, the veteran 
reported trouble with chronic lymphedema and right lower 
extremity swelling.  He also stated that his right ankle was 
larger than his left ankle.  The examination revealed right 
ankle dorsiflexion decreased to 30 degrees and "normal" 
plantar flexion and side-to-side ankle motion.  The right 
ankle was noted to be approximately 30 percent larger than 
the left ankle.  Muscle bulks were normal.  In rendering an 
impression, the examiner noted chronic lymphedema.

The veteran underwent a VA orthopedic examination in February 
2003, during which he reported continued swelling in the 
right lower extremity.  There was 1+ pitting edema and some 
areas of hypopigmentation.  However, the examiner observed no 
tenderness to palpation, ulcerations, or obvious redness or 
irritability.  The veteran had normal muscle strength in his 
right lower extremity.  The examiner rendered an impression 
of right lower extremity lymphedema following multiple 
fasciotomies and irrigations, secondary to infection.  The 
veteran's lymphedema was described as mild, and he had mild 
swelling upon removal of a Jobst stocking.  The examiner 
further noted that this disorder did not inhibit the veteran 
from working, as he was then currently employed as a delivery 
truck driver.

During his November 2004 Board hearing, the veteran reported 
continued swelling in the area of his right ankle.  He 
indicated that he was using Jobst hose for this disability.  

The RO has evaluated the veteran's right lymph edema at the 
30 percent rate under 38 C.F.R. § 4.104, Diagnostic Code 
7121.  The provisions of this section were revised during the 
pendency of this appeal, effective as of January 12, 1998.

Under the old version of Diagnostic Code 7121, a 30 percent 
evaluation was warranted for unilateral phlebitis or 
thrombophlebitis, with obliteration of deep return 
circulation, where there was evidence of persistent swelling 
of the leg or thigh, increased on standing or walking one to 
two hours, readily relieved by recumbency; moderate 
discoloration, pigmentation, and cyanosis or persistent 
swelling of the arm or forearm, increased in the dependent 
positional or moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent evaluation contemplated persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema, or 
ulceration.

Under the revised version of Diagnostic Code 7121, effective 
as of January 12, 1998, a 20 percent evaluation is assigned 
in cases of post-phlebitic syndrome with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation contemplates persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

In this case, the Board finds no basis for a higher 
evaluation under either set of diagnostic criteria.  Edema 
has not been shown on all evaluations, and, when present, it 
has been minimal. There has been no evidence of ulceration.  
As indicated above, the veteran's eczema symptoms are fully 
contemplated under the evaluation for neurodermatitis 
disseminata.  The overall lymph edema disability has been 
shown to be relatively mild.

In conclusion, the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased evaluation 
for lymph edema of the right lower extremity, and this claim 
must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.

D.  A fascial defect and an anterior medial scar of the right 
lower extremity, with degenerative joint disease

In the appealed December 2003 rating decision, the RO granted 
service connection for a fascial defect and anterior medial 
scar of the right lower extremity, with degenerative joint 
disease, as residuals of March 1985 surgery for the veteran's 
neurodermatitis disseminata.  The RO assigned a 10 percent 
evaluation, effective as of December 28, 1987.  In view of 
this effective date, the Board has considered all relevant 
subsequent medical records in this decision.

An August 1988 VA examination revealed several well-healed 
scars in the region of the right ankle.  There were three 
anterior scars, measuring between nine and twelve 
centimeters.  Additionally, a nine centimeter well-healed 
vertical scar was noted parallel to the Achilles' tendon 
posteriorly.

The veteran's March 1993 VA skin examination revealed well-
healed surgical scars on his right leg.

The veteran underwent a VA hematologic and lymphatic 
disorders examination in September 1996, during which he 
reported a bulge from a prior fasciotomy site in his right 
calf in a lateral position that bulged out more the longer he 
stood.  This was described as not very uncomfortable, but 
very noticeable.  The examination revealed a scar on the 
lateral aspect of the right lower leg, with a palpable 
fascial defect; this was noted to be consistent with a 
fasciotomy wound.  The examiner noted that this fascial 
defect would not likely cause a physical disability but could 
cause some discomfort and limit the veteran's ability to 
stand and be productive for a long period of time.  
Therefore, employment not requiring "so much standing or 
stress on his feet" was recommended.

The veteran's August 2002 VA skin examination revealed a 
twelve by three millimeter indented scar from a past surgical 
drain on the right lower leg.  There was also a fourteen 
centimeter scar with some subcutaneous nodularity to it.  A 
December 2002 VA skin examination did not specifically 
address these scars.

During his August 2002 VA orthopedic examination, the veteran 
reported trouble with chronic lymphedema and right lower 
extremity swelling.  He also stated that his right ankle was 
larger than his left ankle.  The examination revealed right 
ankle dorsiflexion decreased to 30 degrees and "normal" 
plantar flexion and side-to-side ankle motion.  The right 
ankle was noted to be approximately 30 percent larger than 
the left ankle.  Anterior and posterior scars of the right 
lower extremity were noted to be approximately six inches in 
length.  Muscle bulks were normal.  In rendering an 
impression, the examiner noted chronic lymphedema and right 
ankle pain, with suspect mild arthritis.  Indeed, x-rays from 
the same month revealed diffuse osteopenia, as well as some 
mild degenerative changes at the right ankle.

A December 2002 VA skin examination did not specifically 
address the veteran's service-connected scars.

The veteran underwent a VA orthopedic examination in February 
2003, during which he reported continued swelling in the 
right lower extremity.  The examination revealed right ankle 
dorsiflexion to 30 degrees and plantar flexion to 40 degrees, 
without instability.  There was a well-healed surgical scar 
over the lateral calf measuring five inches in length.  Also, 
there was a medial incision four inches in length in the 
posterior along the distal aspect of his Achilles tendon.  
All scars were noted to be well-healed.  There was 1+ pitting 
edema and some areas of hypopigmentation.  However, the 
examiner observed no tenderness to palpation, ulcerations, or 
obvious redness or irritability.  The veteran had normal 
muscle strength in his right lower extremity.  X-rays 
revealed diffuse osteopenia as well as some mild degenerative 
changes in the right ankle.  The examiner rendered an 
impression of right lower extremity lymphedema following 
multiple fasciotomies and irrigations, secondary to 
infection.  The examiner further noted that this disorder did 
not inhibit the veteran from working, as he was then 
currently employed as a delivery truck driver.

During his November 2004 Board hearing, the veteran reported 
continued swelling in the area of his right ankle.  

The RO has evaluated the veteran's right lower extremity 
fascial defect at the 10 percent rate under the criteria of 
both 38 C.F.R. § 4.71a, Diagnostic Code 5010 and 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

The Board notes that the criteria for evaluating muscle 
injuries were revised during the pendency of this appeal, 
effective from July 3, 1997.  

Under both sets of criteria, Diagnostic Code 5311 concerns 
Muscle Group XI, which encompasses the posterior and lateral 
crural muscles and the muscles of the calf.  These muscles 
include the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longs, peroneus brevis, flexor 
hallucis longus, flexor digitorum longs, popliteus, and 
plantaris muscles.  Functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Under this section, a 10 
percent evaluation is warranted for moderate disability of 
the muscles of Group XI, while a 20 percent evaluation is in 
order for moderately severe disability.

Under the prior rating criteria, a moderate muscle disability 
was characterized by through and through or deep penetrating 
wounds of relatively short track by a single bullet, small 
shell, or shrapnel fragment, and such disability was also 
characterized by residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
included hospitalization and consistent complaint from the 
first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
included linear or relatively small entrance and (if present) 
exit scars indicating a short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance, or impairment of muscle tonus; and definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

A moderately severe muscle disability was shown by evidence 
of a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular cicatrization.  History and 
complaints of such an injury included a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and a record of consistent complaints 
of cardinal symptoms of muscle wounds, including evidence of 
an inability to keep up with work requirements.  Objective 
findings of a moderately severe muscle wound were relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance of muscle groups 
involved (compared with the sound side) revealing positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (1996).

Under the revised rating criteria, effective from July 3, 
1997, moderate disability of the muscles is shown by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2004).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).

Additionally, under the revised rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2004).

The Board has considered the veteran's disability from both a 
musculoskeletal and a muscle injury standpoint.  In terms of 
musculoskeletal symptoms, the veteran's disability is 
productive of pain but only very slight limitation of plantar 
flexion.  There has been no evidence of ankylosis.  Taking 
pain fully into account, the veteran's disability is 
consistent with a 10 percent evaluation for moderate 
limitation of motion of the ankle under Diagnostic Code 5271.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  There is, however, no evidence of 
ankylosis in plantar flexion of less than 30 degrees (20 
percent under Diagnostic Code 5270), marked limitation of 
motion (20 percent under Diagnostic Code 5271), ankylosis of 
the subastragalar or tarsal joint in a poor weightbearing 
position (20 percent under Diagnostic Code 5272), malunion of 
os calcis or astragalus with marked deformity (20 percent 
under Diagnostic Code 5273), or astragalectomy (20 percent 
under Diagnostic Code 5274).  As such, there is no basis for 
an initial evaluation in excess of 10 percent under any code 
section of 38 C.F.R. § 4.71a.

Regarding muscle injury, the veteran's chief symptoms have 
been healed scars, discomfort, and normal muscle bulks and 
strength.  While several of the veteran's scars are measured 
in terms of inches, they are not accompanied by any loss of, 
or significant damage to, muscle substance.  Moreover, there 
is no evidence of intermuscular scarring.  As such, the Board 
finds this disorder to be moderate rather than moderately 
severe in degree, and an evaluation in excess of 10 percent 
under the provisions of 38 C.F.R. § 4.73, both prior and 
revised, is not warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for a fascial defect and anterior medial scar of the 
right lower extremity, with degenerative joint disease, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.

E.  Primary open-angle glaucoma

In the appealed December 2003 rating decision, the RO granted 
service connection for primary open-angle glaucoma in view of 
an April 2004 VA medical opinion relating this disorder to 
steroid treatments for the veteran's neurodermatitis 
disseminata.  The RO assigned a 10 percent evaluation 
effective as of October 3, 1989, the date of a treatment 
record first showing "suspect" glaucoma.  In view of this 
effective date, the Board has considered all relevant 
subsequent medical records in this decision.

The veteran's March 1993 VA visual examination revealed 
corrected right eye visual acuity to 20/25 and corrected left 
eye visual acuity to 20/25-3   Intraocular pressure was 19 in 
both eyes.  A visual field examination from December 1991 was 
noted to be within normal limits.  In the left eye, there was 
some decreased foveal sensitivity, but the eye was otherwise 
normal.  A manifest refraction of negative 1.00+0.75 axis 175 
yielded 20/20 vision in the right eye, while negative .5 
sphere gave 20/20 vision in the left eye.  A slit lamp 
examination was physiologic.  A fundus examination revealed a 
cup-to-disc ratio of approximately 0.7 bilaterally.  The 
diagnoses were suspect glaucoma and right hypertropia.

A private ophthalmology consultation from April 1994 revealed 
visual acuity of 20/50 in the right eye and 20/80 in the left 
eye, with an essentially normal external examination.  The 
examiner noted that the veteran's corrective lenses did "not 
seem to improve this new onset of blurred vision."  

The veteran's August 1996 VA visual examination revealed 
visual acuity of 20/20 in the right eye and 20/30 in the left 
eye.  Intraocular pressures were 23 in both eyes.  A motility 
examination revealed a small intermittent right hypertropia 
in primary position, which increased in left gaze and on 
right head tilt.  Version showed +3 overaction of the 
veteran's inferior oblique of the right eye and -1 
underaction of his superior oblique.  The rest of the 
motility testing was normal.  Visual fields were full to 
confrontation.  A pupillary examination was normal, without 
afferent defect.  A slit lamp examination showed a quiet 
physiologic anterior segment.  A direct fundus examination 
revealed normal nerve vessels and maculae of both eyes.  The 
diagnoses were right superior oblique palsy, which the 
examiner could not determine as either congenital or acquired 
in nature; and myopia.  

Subsequent VA and private treatment records show frequent 
treatment for glaucoma.  Of the visual acuity findings 
included in these records, the worst visual acuity was noted 
to be 20/100 in the right eye and 20/40 in the left eye in 
November 1999.  Other significant findings included 20/70+1 
in the right eye and 20/30 in the left eye in July 1999 and 
20/70 in the right eye and 20/25+3 in the left eye in 
December 1999.

The veteran's October 2002 VA eye examination revealed 
corrected visual acuity of 20/20 at far in both eyes, 20/20 
corrected at near in the right eye, and 20/25-3 at near in 
the left eye.  The veteran had full diplopia, with no 
external lesions.  Tonometry pressures by applanation were 12 
in the right eye and 17 in the left eye.  A slit-lamp 
examination showed blepharitis and meibomian gland 
dysfunction of both lids.  There was a 1+ nuclear sclerotic 
cataract in both eyes.  A dilated fundus examination showed 
superior chorioretinal scarring in the right eye, apparently 
the result of laser treatment.  The diagnoses were likely 
glaucoma in the right eye, given the patient's visual field 
defect on a previous Humphrey visual field, and cupping and 
notching of the optic nerve; meibomian gland dysfunction and 
blepharitis; and status post retinal laser treatment along 
the superior arcade, reportedly for edema due to a central 
retinal vein occlusion.  

A further VA eye examination, conducted in March 2003, 
revealed corrected visual acuity of 20/20 in both eyes.  A 
slit-light examination revealed occasional blepharitis in 
each eye.  There were a few scattered microaneurysms, but 
these were noted to be not very significant.  Field vision 
testing revealed a "semireliable visual field."  Visual 
field testing in the right eye was reliable with 7 out of 15; 
fixation loss was eight percent false positive and six 
percent false negative.  He had mean deviation of -4.94 and a 
pattern standard deviation of 0.12.  In the left eye, the 
veteran had a fairly reliable test 1 out of 14; fixation loss 
was eight percent false positive and zero percent false 
negative.  He had mean deviation of 2.26 and pattern standard 
deviation of 1.55.  Glaucomatous changes were noted in the 
right eye.  The diagnosis was primary opening of glaucoma in 
the right eye.  Visual acuity was still good, but there were 
"some visual changes."  The examiner also noted suspect 
glaucoma in the left eye, with probable primary opening of 
glaucoma as well.  Also, there was some mild blepharitis, 
mild cataract, and mild diabetic nonproliferative 
retinopathy.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6013, glaucoma is 
assigned a minimum 10 percent evaluation for visual acuity or 
field loss.  

With visual acuity, a 10 percent evaluation is warranted for 
vision in one eye of 20/50, with 20/40 or 20/50 in the other 
eye; vision in one eye of 20/70, with vision in the other eye 
of 20/40; or vision in one eye of 20/100, with vision in the 
other eye of 20/40.  A 20 percent evaluation contemplates 
vision in one eye of 20/70, with vision in the other eye of 
20/50; vision in one eye of 20/100, with vision in the other 
eye of 20/50; vision in one eye of 20/200, with vision in the 
other eye of 20/40; or vision in one eye of 15/200, with 
vision in the other eye of 20/40.

With bilateral field loss, a 20 percent evaluation may be 
assigned for field loss to 60 degrees but not to 45 degrees.

In the case at hand, the veteran's visual field examinations 
have shown his field vision to be essentially within normal 
limits, with only one examination suggesting a visual field 
defect on a previous Humphrey visual field.  The veteran's 
visual acuity testing has also showed his visual acuity to be 
predominantly at or below the thresholds noted for a 10 
percent evaluation.  The Board is aware that visual acuity of 
20/50 in the right eye and 20/80 in the left eye was noted in 
April 2004.  While this finding correlates with the criteria 
for a 20 percent evaluation, it is strikingly abberational as 
compared to the other visual examinations conducted over a 
period of more than one decade.  Indeed, the veteran's March 
2003 VA examination revealed corrected visual acuity of 20/20 
in both eyes.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for primary open-angle glaucoma, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.

F.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier effective date claims

A.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).



B.  Fascial defect and anterior medial scar of the right 
lower extremity, with degenerative joint disease

On December 28, 1987, the RO received a lay statement from 
the veteran, in which he asserted that his skin color did not 
camouflage six scars from his most recent right leg 
operation.  This letter is accompanied by five photographs of 
his legs.  While the veteran had corresponded frequently with 
the RO in the previous years about the severity of his 
service-connected right leg lymphedema, this December 1987 
statement reflects his first assertions specifically 
regarding the noted scars.

The RO did not initially treat this December 1987 statement 
as a claim for service connection for a fascial defect and 
anterior medial scar of the right lower extremity, with 
degenerative joint disease.  However, in the favorable 
December 2003 rating decision, the RO cited this statement as 
an initial claim in assigning an effective date of December 
28, 1987 for the grant of service connection.  
 
As noted above, with a new claim for service connection, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later (except for 
applications received within one year following separation).  
Here, the veteran's claim was not received until December 28, 
1987.  Accordingly, this date of receipt is the appropriate 
effective date, and the preponderance of the evidence is 
against the claim of entitlement to an effective date prior 
to December 28, 1987 for the grant of service connection for 
a fascial defect and anterior medial scar of the right lower 
extremity, with degenerative joint disease.  As such, the 
claim is denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.



C.  Primary open-angle glaucoma

The veteran's initial claim for service connection for an eye 
injury was received by the RO in June 1974 and denied in a 
December 1974 rating decision.  The veteran appealed this 
denial to the Board, but the Board denied this claim in a May 
1975 rating decision.  The veteran reapplied for this 
disorder in March 1977, and his claim was again denied in 
April 1977.  He also appealed this denial, but the Board, in 
an August 1977 decision, found that he had not submitted new 
and material evidence to reopen his previously denied claim.  
Both Board decisions are final under 38 U.S.C.A. § 7104(a).  

In June 1984, the veteran again applied for service 
connection for an eye disorder.  At this time, the claims 
file included a September 1982 VA treatment record containing 
an assessment of ocular hypertension versus glaucoma, but 
subsequent treatment records did not clarify whether glaucoma 
had, in fact, been diagnosed. The RO denied this claim in a 
July 1984 rating decision.  The veteran was notified of this 
decision in the same month but did not respond within the 
following year.

On December 29, 1992, the veteran again applied for service 
connection for eye problems.  This claim remained pending 
until the December 2003 rating decision granting service 
connection for glaucoma was issued.  During the pendency of 
this claim, the RO received medical records confirming a 
diagnosis of glaucoma, specifically an October 3, 1989 VA 
treatment record indicating "suspect" glaucoma.  

In this case, the RO chose October 3, 1989 as the effective 
date for the grant of service connection because this was the 
date glaucoma was diagnosed, and entitlement arose.  While 
possible glaucoma was noted in a September 1982 VA record, 
this record had already been considered and discounted by the 
RO in the unappealed July 1984 rating decision.  Moreover, 
the veteran's claim to reopen was not received until December 
1992.  As such, under 38 C.F.R. § 3.400(q)(1)(ii), there is 
no basis for an earlier effective date.

Overall, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to October 3, 
1989 for the grant of service connection for primary open-
angle glaucoma, and this claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.

IV.  Combined evaluation

In this case, the veteran's service-connected disorders 
include neurodermatitis disseminata (60 percent disabling); 
lymphedema of the right lower extremity (30 percent 
disabling); primary open-angle glaucoma (10 percent 
disabling); a fascial defect and anterior medial scar of the 
right lower extremity, with degenerative joint disease (10 
percent disabling); and hepatitis (10 percent disabling).

Combined disability evaluations are determined by application 
of the table included in 38 C.F.R. § 4.25.  Applying the 
current evaluations to this table results exactly in an 80 
percent evaluation.  See 38 C.F.R. § 4.25(b).

The calculation of a combined evaluation is a matter of law.  
In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).  Here, the claim for a higher 
combined evaluation is without legal merit and must be 
denied. 


ORDER

The claim of entitlement to an evaluation in excess of 50 
percent for neurodermatitis disseminata for the period prior 
to August 30, 2002 is denied.

The claim of entitlement to an evaluation in excess of 60 
percent for neurodermatitis disseminata for the period 
beginning on August 30, 2002 is denied.

The claim of entitlement to an increased evaluation for 
lymphedema of the right lower extremity, currently evaluated 
as 30 percent disabling, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a fascial defect and anterior medial scar 
of the right lower extremity, with degenerative joint 
disease, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for primary open-angle glaucoma is denied.

The claim of entitlement to an effective date prior to 
December 28, 1987 for the grant of service connection for a 
fascial defect and anterior medial scar of the right lower 
extremity, with degenerative joint disease, is denied.

The claim of entitlement to an effective date prior to 
October 3, 1989 for the grant of service connection for 
primary open-angle glaucoma is denied.

The claim of entitlement to a combined evaluation in excess 
of 80 percent is denied.

  
REMAND

As noted above, the veteran has a current combined evaluation 
of 80 percent.  As such, he meets the criteria for schedular 
consideration for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, the Board finds that further 
clarification is needed as to the veteran's employment status 
and the effect of his service-connected disabilities on such 
status.  During his November 2004 Board hearing, the veteran 
reported earning $9322 from August 2002 to May 2003 as a 
delivery truck driver.  However, the veteran also noted that 
he earned only $5000 or $6000 during 2003 and that, following 
several part-time jobs, he was presently unemployed.  He has 
argued that his service-connected disabilities, notably his 
neurodermatitis disseminata, have rendered him unable to 
maintain regular employment.  Accordingly, the Board feels 
that both a complete description of the veteran's recent 
employment history and a VA examination addressing the impact 
of his service-connected disabilities on his employability 
are necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted to 
provide completed updated information on 
his recent employment.  This information 
should include, but is not limited to, 
the names and dates of his recent jobs 
and his annual income from those jobs.

2.  Then, the veteran should be afforded 
a VA examination, with an examiner who 
has had an opportunity to review the 
claims file.  Based on the examination 
results and the veteran's employment 
history, the examiner should provide an 
opinion as to whether his service-
connected disabilities (neurodermatitis 
disseminata; lymphedema of the right 
lower extremity; a fascial defect and 
anterior medial scar of the right lower 
extremity, with degenerative joint 
disease; primary open-angle glaucoma; and 
hepatitis), in and of themselves, render 
the veteran unable to secure or follow a 
substantially gainful occupation.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, the veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


